Citation Nr: 0805238	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the Board has granted a motion for 
advancement on the docket in this case.  


FINDING OF FACT

The evidence fails to show a current hearing loss related to 
military service.


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated February 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

VA has obtained service medical records (SMRs) and offered to 
assist the veteran in obtaining evidence.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

The Board notes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
veteran's disabilities.  In disability compensation claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that a disability exists that may be associated 
with military service.  There is no complaint or diagnosis of 
hearing loss in the veteran's SMRs.  No medical evidence has 
been offered to show that the veteran has a current 
disability related to military service, and the veteran has 
not reported continuous symptomatology of hearing loss since 
the time of his military service.  The veteran states that he 
witnessed an airplane crash in 1944, and that he experienced 
ringing in his ears and "felt some hearing loss at that 
time," but he does not describe continuous hearing loss 
thereafter.  The first indication of hearing loss in the 
claim file is the veteran's claim for compensation filed in 
January 2004.  Therefore, VA was not required to conduct an 
examination.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Service Connection for Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a) (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensey, 5 Vet. App. at 159-60.

Background and Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder.  Service medical records reflect that, at the 
veteran's pre-induction physical examination in September 
1943, his hearing was found to be 15/15 for whispered voice, 
in both ears.  15/15 is normal.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992).  At his separation physical in April 1946, 
the veteran's hearing was found to be 15/15 for whispered 
voice in both ears.  There is no other note of hearing 
diagnostics or treatment in the veteran's SMRs.  There are no 
other medical records in the claims folder, and the veteran 
has not reported receiving any medical diagnosis or 
treatment.

The veteran contends that he suffered hearing loss as a 
result of his military occupation.  His service records 
establish that he worked as an aviation machinist's mate 
striker.  He notes that in 1944, he witnessed an airplane 
crash from 15 to 20 feet away and states, "I experienced 
from this incident ringing in my ears, and felt some loss of 
hearing at that time."  The veteran reports that he did not 
use hearing protection and did not get his hearing checked 
after the event.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

While the veteran may have been exposed to loud noise during 
his military service, his induction and separation 
examinations indicate that he entered and exited the military 
with normal hearing.  It is true that hearing loss need not 
be shown by the results of audiometric testing during a 
claimant's period of active military service in order for 
service connection to be granted, and that service connection 
is not precluded for hearing loss that first met the 
regulation's requirements after service.  However, in this 
case, there is no evidence in the record of any complaint of 
hearing impairment prior to the veteran's claim filed in 
January 2004.  Furthermore, there is no medical evidence 
establishing a current diagnosis of hearing loss.  

The veteran and his representative suggest that enactment of 
the "Veterans Hearing Loss Compensation Act of 2002 Bill S. 
2237," created a presumption of service-connected acoustic 
trauma for veterans who served in certain occupational 
specialties.  The bill to which they refer became part of the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 
2820 (codified as amended in scattered sections of 38 U.S.C. 
(2006)).  As finally enacted, Section 104 of the Act provides 
that the Secretary of Veterans Affairs is to cooperate with 
the National Academy of Sciences to study acoustic trauma 
among members of the Armed Forces and to report to Congress 
on VA's administration of benefits for hearing loss and 
tinnitus claims from 2000 to 2002.  Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 104, 116 Stat. 2820.  It does 
not establish any presumptions of service connection for 
veterans' hearing loss claims. 

As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for hearing loss is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


